Citation Nr: 1737692	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral optic atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1974, and from June 1988 to April 1994.

This matter is on appeal from April 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's bilateral optic atrophy was not shown in service, nor is it related to his time in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral optic atrophy have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of a letter sent in July 2010.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016). 

This appeal was remanded by the Board in August 2016 for further development.  Specifically, additional records were obtained and associated with the Veteran's claims file, and a VA medical opinion was obtained to address whether the Veteran's optic neuropathy and atrophy are related to his active service and/or his service-connected disabilities.  The Board acknowledges its heightened duty to assist when service treatment records are unable to be located.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although service treatment records from the Veteran's second period of service were determined to be unavailable in a December 2010 memorandum, the Board finds that this is of no consequence in this case; neither continuity of symptomatology nor a medical nexus between the Veteran's current optic atrophy and his active service has been found.  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand order, and no further action is necessary in this regard.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for bilateral optic atrophy, which he asserts is traceable to dust and metal debris flying into his eyes during active service while working without eye protection.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted.  

First, the Veteran's service treatment records show no treatment for or symptoms of optic atrophy, or any incident that could lead to optic atrophy.  VA issued a December 2010 formal finding of unavailability for the Veteran's service treatment records for his service in the United States Marine Corps., in which he asserts the injury to his eyes occurred.  The Veteran provided a service treatment record from July 1988, which only notes a treatment for corneal infiltrate and edema in the area of his original lesion.  Additionally, an examination request notes that in July 1988, the Veteran was injured by sawdust flying into his right eye, resulting in reddened conjunctiva.  However, no evidence of record indicates that either of these injuries is likely to cause optic atrophy.

The first indication of optic atrophy post service is from a medical record in January 2000, in which the Veteran complained of blurry vision, although with no decrease in visual acuity.  He was diagnosed with optic atrophy four months later, in May 2000.  The next incident of record showing symptoms of optic atrophy is a private treatment record showing that the Veteran awoke on January 31, 2011, unable to perceive the top half of his visual field.  Given the twelve-year gap between the Veteran's separation from service and the first incidence of optic atrophy, continuity of the Veteran's symptoms is not established by the record.

The Board has considered the Veteran's statements regarding his history of symptoms - specifically that his vision has been affected since service by the debris that flew into his eyes.  In this regard, while the Veteran is not competent to diagnose an eye disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Despite his symptoms, the Veteran did not seek treatment for twelve years after service.  While the Board does not dispute the Veteran's contention that his vision has gradually deteriorated since service, the medical evidence is not consistent with optic neuritis.   There is no indication from the competent medical evidence that there is any relationship between the Veteran's current optic neuritis and his active duty service.  While it is clear that the Veteran has a severe bilateral optic atrophy, there is no medical evidence of record connecting this disorder to service.  Numerous VA examinations indicate that the Veteran's optic neuritis is less likely than not related to or caused by active service.  

For instance, a March 2011 letter from the Veteran's physician refers to a diagnosis from an ophthalmologist, who diagnosed the Veteran with ischemic optic neuropathy, which is not consistent with optic neuritis.  The neurologist also noted that the Veteran has no other neurologic symptoms besides decreased vision.  Similarly, an examiner noted in November 2011 and September 2012 reports that while the Veteran's optic atrophy is responsible for his visual impairment, it is less likely than not related to service.  The examiner reasoned that bilateral optic neuropathy is of unknown etiology, and so it is impossible to attribute it to a known cause.  While optic atrophy is often related to small blood vessel disease, the Veteran has no heart condition that would lead to optic atrophy.  Therefore, the only remaining possibility is that the Veteran's optic atrophy is idiopathic.  

The medical evidence of record also indicates that the Veteran's optic atrophy is not caused or aggravated by either of his service connected conditions.  The March 2013 examiner noted that the Veteran's service connected blepharitis is an inflammation of the eyelids, and has nothing to do with the Veteran's optic nerve.  Moreover, a VA physician, in a May 2013 email, iterated that corneal ulcers in service are not the causative source for the Veteran's optic atrophy, and agreed that the most likely etiology in this case is either small vessel ischemia or that it is idiopathic.  Finally, a March 2017 VA examiner reiterated that the Veteran's optic atrophy was not caused by any injury or disease incurred in service, including blepharitis or corneal ulcers.  

The record includes two letters from private doctors, dated September 2011 and February 2012, respectively.  These letters suggest that the Veteran's bilateral optic atrophy is related to service.  However, in contrast to the thorough and well-reasoned examinations described above which found no nexus between the Veteran's optic atrophy and his service, these letters do not offer any rationale for their conclusions.  The September 2011 letter states that the Veteran's condition is "more than likely" related to injury while in active service.  While the February 2012 letter states that the Veteran's condition "may be related" to his military service, it also omits a rationale; VA, on the other hand, has provided several well-reasoned examinations which show that the Veteran's condition is less likely than not incurred or caused by active service.  The VA examinations are based on a thorough examination, a review of the claim file, and use the correct "as likely as not" standard.  As such, they are more probative of a link between an eye condition and service, and are thus entitled to more weight.  
   
In his March 2012 Notice of Disagreement, the Veteran states that he was not afforded a proper evaluation of his claim because the examining physician had previously provided an unfavorable opinion, and therefore could not provide an objective opinion favoring the Veteran.  However, the Board finds that the well-reasoned VA examinations of record are adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed the claims file, and there is no indication that the examiner was not fully aware of the Veteran's past or that he misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has considered the Veteran's assertions that his optic atrophy was caused by flying dust and metal caught in his eyes during service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of eye disorders.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency.

In sum, the most probative evidence of record shows no link between the Veteran's optic neuropathy, to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

Service connection for bilateral optic atrophy is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


